Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Previously Withdraw Claims
Previously withdrawn claims 48 and 49 are rejoined and have been considered by the Examiner.

Allowable Subject Matter
Claims 45-57 (13 claim) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4, 7, 21, 22, 43-47 and 50-57 were previously rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (“Rapamycin reduces VEGF expression in retinal pigment epithelium (RPE) and inhibits RPE-induced sprouting angiogenesis in vitro”, FEBS Letters, Vol. 582 (2008), pp. 3097-3102), in view of Dor et al. (WO 2009/023877 A2) and Ohr et al. (“Aflibercept in wet age-related macular degeneration: a perspective review’, Therapeutic Advances in Chronic Disease, 2010, Vol. 3(4), pp. 153-161).  See the Office Action mailed 7/30/2021.  
In Applicant’s response (filed 11/29/2021) to the Office Action, Applicant cancelled claims 1, 2, 4, 7, 21, 22, 43 and 44, and presented arguments that are .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629